We have held in many cases that the mere presence of a person at a still was not sufficient to overcome the presumption of innocence which attends a defendant charged with, and who is on trial for, a criminal offense. Biddle v. State, 19 Ala. App. 563,99 So. 59; Biddle v. State, 20 Ala. App. 49, 100 So. 572. This general statement, while still adhered to, cannot be so extended as to invade the province of the jury in passing upon the guilt or innocence of a defendant, whose acts or conduct raises other presumptions tending to connect him with the manufacture of whisky or the possession of a still. Wherever a defendant is shown to be present at a still, any fact or circumstance, however slight, tending to show participation either as a principal or as aider or abettor may authorize the jury to find a verdict of guilt which will not be disturbed on appeal. In this case there was evidence from which the jury could conclude that the defendant was a principal, and the general charge was properly refused.
There was evidence justifying a conviction under either count of the indictment, and hence the general charge as to either count was properly refused.
The comment of the solicitor was an answer to an argument of defendant, and hence was free from error.
We find no error in the record, and the judgment is affirmed.
Affirmed.
 *Page 411